NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0489-14T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,          APPROVED FOR PUBLICATION

                                        February 28, 2017
v.
                                        APPELLATE DIVISION
ROBERT L. EVANS,

     Defendant-Appellant.

_____________________________________

         Argued June 1, 2016 – Decided February 28, 2017

         Before Judges Fisher, Espinosa and Rothstadt.

         On appeal from Superior Court of New Jersey,
         Law Division, Cumberland County, Indictment
         No. 12-05-0572.

         Margaret McLane, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender, attorney;
         Ms. McLane, of counsel and on the briefs).

         Elizabeth K. Tornese, Assistant Prosecutor,
         argued the cause for respondent (Jennifer
         Webb-McRae, Cumberland County Prosecutor,
         attorney; Ms. Tornese, of counsel and on the
         brief).

         Appellant filed a pro se supplemental brief.

     The opinion of the court was delivered by

ESPINOSA, J.A.D.
     Defendant was arrested – not for a crime – but on a warrant

for failure to pay a $6.50 traffic fine, and subjected to a strip

search.      In   N.J.S.A.    2A:161A-1,      the   Legislature     established

requirements, designed to provide greater protection than the

Fourth Amendment, that must be satisfied before a strip search may

be conducted under such circumstances.              See, State v. Hayes, 327
N.J. Super. 373, 381 (App. Div. 2000). In the absence of a warrant

or consent, the statute prohibits a strip search of a person who

has been "detained or arrested for commission of an offense other

than a crime" unless the search is based on probable cause and "a

recognized    exception      to    the   warrant    requirement."      N.J.S.A.

2A:161A-1(b).     Guidelines issued by the Attorney General's Office 1

set forth even more exacting criteria to be satisfied before a

strip search is conducted.

     In this appeal, we consider the application of the "plain

feel"     exception   to     the    warrant    requirement,    Minnesota       v.

Dickerson, 508 U.S. 366, 113 S. Ct. 2130, 124 L. Ed. 2d 334 (1993);

State v. Jackson, 276 N.J. Super. 626, 628 (App. Div. 1994), to

the strip search that was conducted.           For the reasons that follow,

we conclude the plain feel exception did not apply and, further,


1
  New Jersey Office of the Attorney General, Attorney General's
Strip Search and Body Cavity Search Requirements and Procedures
for Police Officers (July 1995) (the Attorney General Guidelines
or      the     Guidelines)      can      be     located     at:
http://www.state.nj.us/lps/dcj/agguide/3strpsch.pdf.
                                         2
                                                                       A-0489-14T1
that   the   seizure    of   drugs   from     defendant's   person    was   not

objectively reasonable.       We also reverse defendant's convictions

and remand for a hearing to determine whether the search of an

automobile pursuant to a search warrant was sufficiently free of

taint from the unlawful search and seizure.

                                         I.

       Defendant was arrested on an outstanding warrant for failure

to pay a $6.50 fine.      In the search incident to arrest, the officer

seized approximately $2,000 from defendant's person, observed a

bulge in the groin area of defendant's pants and manipulated the

bulge.    Defendant was taken to the police station where he was

subjected to a strip search.             The strip search resulted in the

recovery of two rocks of crack cocaine totaling 0.56 ounces and

nine bags of heroin containing approximately 0.018 grams each.                 A

search warrant was obtained for the car defendant had been driving.

Execution of that warrant resulted in the seizure of a gun and

hollow nose bullets.

       After defendant's motion to suppress evidence was denied, a

jury convicted him of second-degree unlawful possession of a

firearm, N.J.S.A. 2C:39-5(b), (count one); third-degree possession

of a controlled dangerous substance (heroin and cocaine), N.J.S.A.

2C:35-10(a)(1), (counts two and three); second-degree possession

with   intent   to     distribute    a    controlled   dangerous     substance


                                         3
                                                                      A-0489-14T1
(cocaine),   N.J.S.A.    2C:35-5(b)(2),     (count     four);   third-degree

possession   with   intent   to   distribute    a     controlled    dangerous

substance (heroin), N.J.S.A. 2C:35-5(b)(3) (count five); fourth-

degree possession of hollow nose bullets, N.J.S.A. 2C:39-3(f)

(count   six);   second-degree    possession    of    a   firearm   during    a

controlled dangerous substances offense, N.J.S.A. 2C:39-4.1(a)

(count seven); and second-degree certain persons possession of a

firearm, N.J.S.A. 2C:39-7(b)(1), (count eight). After appropriate

mergers, defendant was sentenced to an aggregate term of forty

years with a twenty-year period of parole ineligibility.

     Defendant appeals from the denial of his suppression motion,

his judgment of conviction and his sentence, raising the following

arguments for our consideration:

                 POINT I

                 THE   COURT   ERRED    IN   DENYING
                 DEFENDANT'S MOTION TO SUPPRESS THE
                 DRUGS FOUND ON HIS PERSON AND THE
                 GUN FOUND IN THE CAR. U.S. CONST.
                 AMEND. IV, XIV; N.J. CONST. ART. 1,
                 PARA. 7.

                        A.   THE    DRUGS      MUST       BE
                        SUPPRESSED.

                        B.   THE    GUN        MUST       BE
                        SUPPRESSED.

                 POINT II

                 THE EXPERT'S TESITMONY [SIC] WHICH
                 WAS NOT HELPFUL AND EMBRACED THE
                 ULTIMATE ISSUE, COMBINED WITH THE

                                    4
                                                                     A-0489-14T1
                COURT'S INADEQUATE EXPERT WITNESS
                JURY     INSTRUCTIONS      DEPRIVED
                DEFENDANT OF HIS RIGHT TO A FAIR
                TRIAL AND DUE PROCESS OF LAW. (Not
                Raised Below).

                     A.     INTRODUCTION.

                     B.   THE     STATE'S     EXPERT
                OVERSTEPPED THE LIMITS OF ODOM[2] AND
                HIS   ULTIMATE    ISSUE    TESTIMONY
                SEVERELY PREJUDICED THE DEFENSE.

                     C.   THE     USE    OF     THE
                HYPOTHETICAL WAS IMPROPER BECAUSE
                IT DID NOT ASSIST THE JURY AND THE
                RISK   OF   UNDUE   PREJUDICE   FAR
                OUTWEIGHED ANY PROBATIVE VALUE.

                     D.   THE STATE'S EXPERT SHOULD
                NOT HAVE BEEN PERMITTED TO TESTIFY
                THAT DRUG DEALERS CARRY GUNS BECAUSE
                IT WAS NOT HELPFUL TO THE JURY AND
                INTERFERED WITH THE JURY'S ABILITY
                TO SEPARATELY CONSIDER THE DRUG
                POSSESSION   AND    GUN   POSSESSION
                CHARGES.

                     E.   THE    STATE'S     EXPERT
                IMPROPERLY INTRODUCED IRRELEVANT
                AND HIGHLY PREJUDICIAL TESTIMONY
                IMPLYING THAT DEFENDANT WAS A MID-
                TO UPPER-ECHELON DEALER WHERE THERE
                WAS NO EVIDENCE TO SUPPORT THAT
                OPINION.

                     F.     CONCLUSION.

                POINT III

                IT WAS PROSECUTORIAL MISCONDUCT TO
                FALSELY CLAIM THAT THE EXPERT HAD
                OPINED THAT DEFENDANT'S MONEY WAS

2
    State v. Odom, 116 N.J. 65 (1989).


                                  5
                                                        A-0489-14T1
               FROM THE SALE OF DRUGS.   (Partially
               Raised Below).

               POINT IV

               DEFENDANT WAS DENIED A FAIR TRIAL BY
               THE COURT'S MANAGEMENT OF VOIR DIRE,
               WHICH MAY HAVE HAD A CHILLING EFFECT
               ON THE JURORS' WILLINGNESS TO SPEAK
               FREELY. N.J. CONST. ART. 1, PARAS.
               9, 10.

               POINT V

               THE CUMULATIVE IMPACT OF THE ERRORS
               DENIED DEFENDANT A FAIR TRIAL.

               POINT VI

               DEFENDANT'S SENTENCE IS EXCESSIVE
               AND MUST BE VACATED BECAUSE THE
               COURT   FAILED   TO    CONDUCT  ANY
               YARBOUGH[3]  ANALYSIS,   FAILED  TO
               ADDRESS MITIGATING FACTORS, ENGAGED
               IN IMPERMISSIBLE DOUBLE COUNTING,
               AND IMPOSED THE MAXIMUM SENTENCE ON
               ALL COUNTS.

                    A.   THE  COURT  ERRONEOUSLY
               IMPOSED A CONSECUTIVE SENTENCE ON
               COUNT EIGHT.

                    B.   THE   COURT   FAILED   TO
               ADDRESS   ANY  MITIGATING   FACTORS
               REQUESTED BY THE DEFENSE.

                    C.   THE   COURT   ENGAGED IN
               IMPERMISSIBLE DOUBLE COUNTING BY
               IMPOSING AN EXTENDED TERM AND THE
               MAXIMUM LEGAL SENTENCE.




3
   State v. Yarbough, 100 N.J. 627 (1985), cert. denied, 475 U.S.
1014, 106 S. Ct. 1193, 89 L. Ed. 2d 308 (1986)


                                6
                                                         A-0489-14T1
                      D.   THE      SENTENCE        IS
                 MANIFESTLY EXCESSIVE.

     Defendant    raised   the   following   argument   in   a

supplemental pro se brief:

                 THE COURT ERRED AND DENIED APPELLANT
                 A FAIR TRIAL, UNDER THE FIFTH, SIXTH
                 AND FOURTEENTH AMENDMENTS TO THE
                 UNITED   STATES   CONSTITUTION   AND
                 UNDER ARTICLE I, PARAGRAPH 10 OF THE
                 NEW JERSEY CONSTITUTION, WHEN THE
                 TRIAL COURT FORCED APPELLANT TO
                 STAND    TRIAL     IN    RESTRAINTS.
                 DEFENDANT'S FUNDAMENTAL RIGHT TO A
                 FAIR TRIAL WAS VIO[]LATED WHEN HE
                 WAS COMPELLED AT TRIAL TO APPEAR
                 BEFORE THE JURY WITH HIS FEET
                 SHACKLED.

     We reverse the denial of defendant's motion to suppress the

evidence seized from his person and the convictions that depend

upon that evidence: counts two, three, four, five and seven.             We

also reverse defendant's convictions for: possession of a firearm

(count one), possession of hollow nose bullets (count six) and

certain persons weapons possession (count eight) and remand for

the trial court to conduct a hearing to determine whether the

search warrant obtained for the search of the automobile is free

of the taint from the unlawful strip search.      As a result, we need

not address the arguments presented in Points II and VI.               The

arguments raised in Points III, IV and V lack sufficient merit to

warrant discussion.    R. 2:11-3(e)(2).



                                    7
                                                                 A-0489-14T1
                                      II.

     The   facts   elicited     at    the    suppression    hearing    can   be

summarized as follows.

     Officer   Felipe   Laboy    of    the     Vineland    Police   Department

testified he performed a "warrant check" on an irregular basis to

see what new warrants had been issued and did so at the beginning

of his shift on January 4, 2012.            He prepared a list of the names

of persons with outstanding warrants, which included defendant.

He did not know the reason for the warrant for defendant.4

     While on patrol that evening, Laboy observed defendant5 drive

onto the west side of the Days Inn property and back into a parking

stall.   When defendant saw the officers on the property, he pulled

out of the parking stall and drove away.             Laboy and his partner

followed defendant to pull him over and place him under arrest for

the warrant. Defendant was not under investigation for any offense

at that time. However, it was Laboy's intention to issue a summons

for trespassing if defendant did not have a room at the Days Inn.




4
   On cross-examination at trial, Laboy was presented with the
warrant and confirmed that the warrant was a traffic warrant,
rather than a criminal warrant, issued on May 26, 2010, for $6.50.
5
   Laboy testified he knew defendant and was aware he had been
arrested for burglary and possession of marijuana in July 2011.


                                       8
                                                                      A-0489-14T1
    After placing defendant under arrest, Laboy confirmed there

was an active warrant for him.        He did not, however, determine

what the warrant was for.

    Laboy proceeded to search defendant. He testified, "It wasn’t

a patdown search; it was an actual search.          It was a search

incident to arrest."     He recovered "a little over $2,000" from

defendant's pocket.    Laboy observed a bulge in defendant's pants.

When defendant stated he did not know what the bulge was, Laboy

felt the bulge in defendant's groin area and manipulated it.        He

was questioned about the bulge as follows:

         Q.   Can you describe what, if anything, you
              felt?

         A.   It felt like a rocklike substance.

         Q.   Now, prior to arresting Mr. Evans, did
              you have any information that he was
              carrying drugs on him? In fact, did you
              pull him over for drugs that evening?

         A.   No.

         Q.   Now, when you felt those rocklike
              substances, what if anything did you
              believe that was?

         A.   Crack cocaine.

         [(Emphasis added).]

    Laboy's testimony reveals little about the size or shape of

the bulge he manipulated and the drugs he recovered:

         Q.   And can you describe what was recovered
              from that area?

                                  9
                                                            A-0489-14T1
           A.   He had two bags -- two bags which
                consisted -- which contained a rocklike
                substance. And he had nine baggies which
                were tied together in a rubber band. And
                each baggie consisted of a wax paper bag
                with a powdery substance inside the bag.

           Q.   So this was a larger item that was there?

           A.   No.   No, they were about maybe this big.

           Q.   The heroin?

           A.   Yeah, the heroin is not big at all.

     Because the bulge was located between defendant's underwear

and his pants, retrieval of the item was likely to entail exposing

some of defendant's underwear.    Laboy understood the search would

then be considered a strip search and that he required permission

from a station house commander.       He received that consent from

Sergeant Landi, who had arrived at the scene.     Laboy also called

for a K-9 unit before leaving to transport defendant to the police

station.

     At the station, Laboy unbuckled defendant's pants and reached

down to his groin area where he recovered two bags containing a

rocklike substance and nine baggies containing a powdery substance

that were tied together.      Laboy was asked again about what he

perceived the discovery to be:

           Q.   And what did you suspect those items to
                be once you saw them?

           A.   Crack cocaine and heroin.


                                 10
                                                            A-0489-14T1
          [(Emphasis added).]

     Laboy could not recall if he learned the reason for the

outstanding warrant for defendant before or after the strip search.

He was unable to say whether he made any effort to determine

whether the warrant was for an indictable offense or a disorderly

persons offense, let alone the failure to pay a traffic fine.      He

testified he did not really care what the warrant was for; his

"main focus" was to retrieve the items from defendant's groin

area.

     A summons was issued to defendant for trespassing based upon

his driving onto the Days Inn property.    The police department had

an   established    procedure   to    follow   regarding   suspected

trespassers.    Laboy testified he followed that procedure; his

report did not corroborate that.      Laboy was unable to state with

certainty that there were any "No Trespassing" signs in the front

of the motel.   The manager of the motel testified there were none

in front and that she would not have called police if a driver

merely drove onto the property and departed.

     Laboy obtained a search warrant for the vehicle.      No drugs

were recovered.    Instead, a loaded .38 revolver with hollow nose

ammunition was seized from the glove compartment.

     In denying defendant's motion to suppress the cocaine and

heroin, the motion judge found Laboy had probable cause to conduct


                                 11
                                                            A-0489-14T1
a traffic stop and arrest defendant on the outstanding warrant.

The judge found credible Laboy's testimony that he "found a bulge

close   to   the   defendant's    groin,   between   his   pants   and   the

underwear, that felt like a rock-like substance," and "immediately

recognized that the rock-like substance, based on his training and

experience of numerous times feeling the same type of material

. . . was crack cocaine."        (Emphasis added).

     As to the strip search, the court held probable cause existed

due to "the totality of the circumstances that arose during the

lawful search[] incident to arrest."       Those circumstances included

Laboy's "knowledge of defendant's prior drug activity" and the

discovery of "a large amount of money" on the defendant.                 The

judge found the "plain feel" exception to the warrant requirement

was satisfied and therefore, Laboy "was permitted to request a

strip search."       Noting the strip search was conducted after

permission was granted by the station commander the trial judge

erroneously concluded the search was "conducted in accordance with

the Attorney General's guidelines."6


6
   The trial judge was apparently referring to Section III of the
Guidelines, which governs the procedures to be followed in
conducting a strip search. Section III(A) states a strip search
must be conducted by a "person of same sex . . . in private . . .
under sanitary conditions, and . . . in a professional and
dignified manner, and [when in] custodial confinement, conducted
in accordance with Department of Corrections regulations."
Guidelines, supra, Section III(A). As we discuss, infra, Section


                                     12
                                                                   A-0489-14T1
                                        III.

       "The touchstone of the Fourth Amendment is reasonableness."

United States v. Knights, 534 U.S. 112, 118, 122 S. Ct. 587, 591;

151 L. Ed. 2d 497, 505 (2001); see also State v. Gonzales, 227
N.J. 77,   104    (2016)       (stating     "a     standard      of     objective

reasonableness governs the validity of searches and seizures under

both our Federal and State Constitutions"); State v. Watts, 223
N.J. 503, 514-15 (2015); State v. Hathaway, 222 N.J. 453, 476

(2015); State v. Bruzzese, 94 N.J. 210, 219 (1983), cert. denied,

456 U.S. 1030, 104 S. Ct. 1295, 79 L. Ed. 2d 695 (1984).                             We

conduct a fact-sensitive review of each phase of the encounter

between    police    and    suspect,    "consider[ing]        the    circumstances

facing the officers who had to make on-the-spot decisions in a

fluid situation."      Watts, supra, 223 N.J. at 514.               We uphold those

factual    findings    of    the    trial     judge    that   are    "supported     by

sufficient credible evidence in the record," State v. Elders, 192
N.J. 224, 243 (2007) (citation omitted), and are not bound to

accept    findings    that     are     "clearly       mistaken"     based    on    our

independent review of the record, id. at 244.                  Issues of law are

reviewed de novo.      See Watts, supra, 223 N.J. at 516.




II of the Guidelines establishes prerequisites that must be
satisfied before a strip search is permitted and which were not
satisfied here.
                                         13
                                                                             A-0489-14T1
     "[A] single encounter may escalate from 'inquiry' to 'stop'

to 'arrest' so that the criteria for each category must be applied

as the situation shades off from one category to the other." State

v. Harris, 384 N.J. Super. 29, 45 (App. Div.) (quoting State v.

Alexander, 191 N.J. Super. 573, 577 (App. Div. 1983), certif.

denied, 96 N.J. 267 (1984)), certif. denied, 188 N.J. 357 (2006).

Thus, an encounter that begins with a valid arrest or investigative

stop may lead to a seizure that will be suppressed because the

officer has unreasonably expanded the permissible scope of an

otherwise valid search.       See, e.g., State v. Privott, 203 N.J. 16,

28-32 (2010) (concluding the officer unreasonably expanded the

permissible scope of the search when he lifted defendant's shirt

after   conducting    a    proper    investigative     stop    and   protective

patdown);   Harris,       supra,    384   N.J.   Super.   at   48-49   (finding

officers' initial approach of defendant, request that he spit out

the substance in his mouth, arrest and search incident to arrest

were reasonable, but concluding officers lacked probable cause to

believe there were additional drugs hidden in other body parts to

justify a strip search).

     Because   the    search       required    to   remove   the   object   from

defendant's clothing required "the removal or rearrangement of

clothing for the purpose of visual inspection of the person's

undergarments," it fell within the definition of a strip search,


                                          14
                                                                       A-0489-14T1
N.J.S.A. 2A:161A-3, and was subject to the requirements of N.J.S.A.

2A:161A-1.   The statute "is prophylactic, designed to protect

citizens from an intrusive and degrading invasion of privacy."

Hayes, supra, 327 N.J. Super. at 384.   We have observed that this

statute "was adopted to provide greater protection than is afforded

by the Fourth Amendment," noting that "a statute providing rights

coextensive with constitutional protections would be superfluous."

Id. at 381; see also Harris, supra, 384 N.J. Super. at 49.

     Pursuant to N.J.S.A. 2A:161A-1,

          [a] person who has been detained or arrested
          for commission of an offense other than a
          crime shall not be subjected to a strip search
          unless:

          a. The search is authorized by a warrant or
          consent;

          b. The search is based on probable cause that
          a      weapon,      controlled      dangerous
          substance . . . or evidence of a crime will
          be found and a recognized exception to the
          warrant requirement exists; or

          c. The person is lawfully confined in a
          municipal detention facility or an adult
          county correctional facility and the search
          is based on a reasonable suspicion that a
          weapon, controlled dangerous substance . . .
          or contraband, as defined by the Department
          of Corrections, will be found, and the search
          is   authorized   pursuant   to   regulations
          promulgated by the Commissioner of the
          Department of Corrections.

          [(Emphasis added).]



                                15
                                                           A-0489-14T1
       Therefore, the statutory criteria that had to be met for a

strip search under the circumstances here were: probable cause and

the    application   of   a   recognized    exception     to    the    warrant

requirement. N.J.S.A. 2A:161A-1(b). It is undisputed that Officer

Laboy had probable cause to believe defendant was concealing

contraband upon touching the bulge in defendant's groin area.                  We

therefore proceed to analyze whether a recognized exception to the

warrant    requirement    applied   and    whether   it   was    objectively

reasonable to conduct a strip search under the circumstances here.

                                     A.

       The search in this case was one incident to arrest, which may

not be relied upon as the recognized exception to the warrant

requirement to satisfy the second criteria of subsection 2A:161A-

1(b). Hayes, supra, 327 N.J. Super. at 378. In Hayes, we reasoned,

"the strip search statute's protections are triggered by an arrest.

An arrest alone, therefore, cannot be both the event invoking the

protections as well as the event nullifying them."             Ibid.    We also

rejected the State's contention that the lack of sufficient time

to obtain a warrant "and the likelihood that the defendant would

continue to conceal or otherwise dispose of the evidence creates

an    exigency   justifying   a   warrantless   search    under       [N.J.S.A.

2A:161A-1(b)]."      Ibid.    We noted that if this contention were

accepted, "it would effectively nullify the statutory protection


                                     16
                                                                       A-0489-14T1
afforded     to   persons    detained        or   arrested    for       non-criminal

offenses."    Ibid.

     The State argues that the "plain feel" exception to the

warrant    requirement      applied   here,       constituting      a    "recognized

exception to the warrant requirement."                Defendant contends the

plain feel exception "is not properly understood as an exception

to the warrant requirement" and therefore cannot be a foundation

for the "substantial additional intrusion" of a strip search.                      He

argues further that even if accepted as an exception to the warrant

requirement, the application of a plain feel exception in strip

search cases would nullify the protections of the strip search

statute because "any time an officer felt what he suspected to be

drugs during a pat down, he would automatically be justified in

conducting a strip search."

     Contrary to defendant's assertion, one year after the Supreme

Court   decided    Dickerson,    this    court      adopted   the       plain   touch

exception to the warrant requirement, holding:

            If a police officer lawfully pats down a
            suspect's outer clothing and feels an object
            whose contour or mass makes its identity
            immediately apparent, there has been no
            invasion of the suspect's privacy beyond that
            already authorized by the officer's search for
            weapons; if the object is contraband, its
            warrantless seizure would be justified by the
            same practical considerations that inhere in
            the plain view context.



                                        17
                                                                            A-0489-14T1
          [Jackson, supra, 276 N.J. Super. at 630-31
          (quoting Dickerson, supra, 508 U.S. at 375-
          76, 113 S. Ct. at 2137, 124 L. Ed. 2d at 346
          (1993)).]

     We explained that the plain feel exception is "a corollary

to the plain view doctrine,"7 and thus the same public policy

concerns undergirding the plain view exception applied.              See id.

at 628, 630-31; see also State v. Toth, 321 N.J. Super. 609, 615

(App. Div. 1999) (stating "[t]here is no reason in law, logic, or

policy that would justify a different analysis when analyzing

plain feel matters"), certif. denied, 165 N.J. 531 (2000); State

v. Cargill, 312 N.J. Super. 13, 17 (App. Div.) (finding "plain

touch" exception to warrant requirement applied), certif. denied,

156 N.J. 408 (1998).

     To be sure, the application of the plain feel exception as a

gateway   to    strip    searches     conjures     concerns   regarding   the

nullification    of     the   very   protections   N.J.S.A.   2A:161A-1   was




7
   In Gonzales, supra, 227 N.J. at 90, 95-97, our Supreme Court
reviewed the plain view exception to the warrant requirement under
Article I, Paragraph 7 of the New Jersey Constitution, discarded
the prior requirement that evidence be discovered inadvertently
to conform to federal jurisprudence, id. at 99-100, and identified
the following criteria for its application: "the officer must
lawfully be in the area where he observed and seized the
incriminating item or contraband, and it must be immediately
apparent that the seized item is evidence of a crime." Id. at 101
(emphasis added).



                                       18
                                                                    A-0489-14T1
designed to afford.8   It bears noting that "the reasonableness of

a search is determined 'by assessing, on the one hand, the degree

to which it intrudes upon an individual's privacy and, on the

other, the degree to which it is needed for the promotion of

legitimate governmental interests.'"   Knights, supra, 534 U.S. at

118-119, 122 S. Ct. at 591; 151 L. Ed. 2d at 505 (quoting Wyoming

v. Houghton, 526 U.S. 295, 300, 119 S. Ct. 1297, 1300, 143 L. Ed.
2d 408, 414 (1999)).

     We are guided by the Supreme Court's application of the plain

feel doctrine in Dickerson, supra, 508 U.S. at 366, 113 S. Ct. at

2130, 124 L. Ed. 2d at 334, a case that did not entail the

significant intrusion of a strip search but only the admissibility

of contraband detected during a patdown search conducted pursuant

to Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968).   No weapons were recovered but, the Court noted, "the




8
   In Hayes, supra, 327 N.J. Super. at 378, our concern regarding
the nullification of the strip search statute's protections
extended to our consideration of section 1(c) of the statute. We
concluded, "an investigative detention to permit the police to
search for outstanding arrest warrants, regardless of the time it
takes, does not render a suspect 'lawfully confined' within the
meaning of section 1c of the statute." Id. at 383; see also Anne
Bowen Poulin, The Plain Feel Doctrine and the Evolution of the
Fourth Amendment, 42 Vill. L. Rev. 741, 742 (1997) ("Whether the
'plain feel' exception under Dickerson encourages more invasive
but unfruitful searches is an elusive and troublesome question.").




                                19
                                                          A-0489-14T1
officer conducting the search did take an interest in a small lump

in respondent's nylon jacket."    Dickerson, supra, 508 U.S. at 369,
113 S. Ct. at 2133, 124 L. Ed. 2d at 341.     The officer testified

that after feeling the "small lump," he "examined it with [his]

fingers and it slid and it felt to be a lump of crack cocaine in

cellophane."   Ibid.

     The Court reaffirmed the principle that officers conducting

a protective patdown search for weapons may seize contraband

detected during that search "so long as the officers' search stays

within the bounds marked by Terry."      Id. at 373, 113 S. Ct. at

2136, 124 L. Ed. 2d at 344.      However, the Court also emphasized

that, for the plain feel exception to apply, the incriminating

character of the object must be "immediately apparent."     Ibid.

          If a police officer lawfully pats down a
          suspect's outer clothing and feels an object
          whose contour or mass makes its identity
          immediately apparent, there has been no
          invasion of the suspect's privacy beyond that
          already authorized by the officer's search for
          weapons; if the object is contraband, its
          warrantless seizure would be justified by the
          same practical considerations that inhere in
          the plain-view context.

          [Id. at 375-76, 113 S. Ct. at 2137, 124 L. Ed.
2d at 346 (emphasis added).]

     Applying these principles, the Court concluded the seizure

of the cocaine from the respondent's pocket could not be justified

under the plain feel doctrine:


                                  20
                                                            A-0489-14T1
            [T]he officer's continued exploration of
            respondent's pocket after having concluded
            that it contained no weapon was unrelated to
            "the sole justification of the search [under
            Terry:] . . . the protection of the police
            officer and others nearby."      It therefore
            amounted to the sort of evidentiary search
            that Terry expressly refused to authorize, and
            that we have condemned in subsequent cases.

            [Id. at 378, 113 S. Ct. at 2138-39, 124 L. Ed.
2d at 347-48 (alterations in original)
            (citations omitted).]

       Similarly, we find the record here does not support          an

application of the plain feel doctrine.9

       A threshold requirement for the application of the plain feel

exception is that the character of the contraband be "immediately

apparent."    See id. at 375, 113 S. Ct. at 2137, 124 L. Ed. 2d at

345.   Although the trial judge made this finding, that conclusion

is not supported by the record.       Laboy never testified it was

"immediately apparent" to him that the bulge concealed drugs.

Laboy stated he felt the bulge in defendant's groin area and

manipulated it. He said the bulge "felt like a rocklike substance"

and that when he felt the rocklike substance, he "believe[d]" it

was "[c]rack cocaine."    When he viewed the substances retrieved,

he "suspect[ed]" them to be "[c]rack cocaine and heroin."




9
   Therefore, we need not address the issue raised by defendant -
that the plain feel exception should not be available to justify
a strip search under N.J.S.A. 2A:161A-1.


                                 21
                                                             A-0489-14T1
     We recognize that the line between "immediately apparent" and

"probable    cause"    is    easily    blurred.        Given   the    significant

intrusion of a strip search, the authority provided by N.J.S.A.

2A:161A-1 should not turn on whether the officer utters the correct

talismanic words.      Rather than making a conclusory statement, the

officer     should    articulate      specific      facts   that     support   his

assertion    that    the    nature    of    the   contraband   was    immediately

apparent.

     By way of example, both our court and the Supreme Court found

the plain feel doctrine applicable when the officer conducting a

lawful search "feels an object whose contour or mass makes its

identity immediately apparent."                 Dickerson, supra, 508 U.S. at

375, 113 S. Ct. at 2137, 124 L. Ed. 2d at 345; Jackson, supra, 276
N.J. Super. at 630-31.         The size and shape of the contraband can

be independently assessed by the court's inspection of the physical

evidence and give credence to or cast doubt upon the officer's

assertion that its identity was "immediately apparent" with a mere

touch.    See Poulin, supra, at 787-88.               The officer's knowledge

that the arrestee has concealed drugs on his person in the past

may also contribute to the officer's immediate realization that

the bulge he touched was drugs. See Harris, supra, 384 N.J. Super.

at 48-49; Hayes, supra, 327 N.J. Super. at 378.




                                           22
                                                                         A-0489-14T1
     The record here fails to provide details to support a finding

that the character of the bulge was immediately apparent. Although

the location of the bulge here was a fact that gave cause for

suspicion, see Harris, supra, 384 N.J. Super. at 47-48, there was

no known history that defendant had concealed drugs on his person.

Defendant was not under investigation for any drug activity and

the only testimony regarding drugs was that defendant had possessed

marijuana in the past.   The record also fails to establish that

the size of the bulge was remarkable in any way.     Indeed, Laboy

testified that the heroin "was not that big."

     More important, the manipulation of the bulge cannot be

divorced from the tactile information that formed the basis for

Laboy's belief that the bulge was drugs.   In Dickerson, supra, 508

U.S. at 378, 113 S. Ct. at 2138-39, 124 L. Ed. 2d at 347-48, the

Supreme Court rejected the application of the plain feel exception

because the officer exceeded the permissible scope of a Terry stop

when he manipulated the bulge after concluding it was not a weapon.

Here, too, the perception that the bulge concealed drugs was made

after the bulge was manipulated, not upon a mere touch in which

the nature of the concealed object was immediately apparent.     The

threshold requirement of the plain feel exception to the warrant

exception was not met.




                                23
                                                           A-0489-14T1
       We therefore conclude that the plain feel doctrine does not

apply here to satisfy the statutory criteria for a strip search,

N.J.S.A. 2A:161A-1(b), and that to do so under the circumstances

here would place the protections afforded by that statute in

jeopardy.    See Dickerson, supra, 508 U.S. at 378, 113 S. Ct. at

2138, 124 L. Ed. 2d at 347 (quoting Texas v. Brown, 460 U.S. 730,

748, 103 S. Ct. 1535, 1547; 75 L. Ed. 2d 502, 518 (1983) (Stevens,

J., concurring) (noting the danger that an officer executing a

valid search "will enlarge a specific authorization, furnished by

a warrant or an exigency, into the equivalent of a general warrant

to rummage and seize at will"); Hayes, supra, 327 N.J. Super. at

378.

                                 B.

       Based upon our review of the record, we also conclude the

drugs seized from defendant's person must be suppressed because

the police conduct was not objectively reasonable.

       A factor to be considered in assessing the reasonableness of

the search is the basis for the arrest "in light of 'the facts

known to the law enforcement officer at the time of the search.'"

State v. Handy, 206 N.J. 39, 47 (2011) (quoting Bruzzese, supra,

94 N.J. at 221).   Laboy testified that, at the time of defendant's

arrest, defendant was not under investigation for any crime and




                                 24
                                                           A-0489-14T1
he was not stopped with the expectation that he had drugs in his

possession.

       Although the basis for the warrant was unknown, the fact it

was for a failure to pay a $6.50 fine was knowable. Laboy testified

he remained at the scene with defendant for ten to fifteen minutes

before transporting him to the police station. While at the scene,

he confirmed that the warrant remained active, called for a K-9

unit and for his station commander, who arrived at the scene and

gave his authorization for a strip search before Laboy left with

defendant.    No reason was offered as to why the basis for the

active warrant was not determined then or at any time before the

strip search.

       When officers have probable cause to believe that evidence

exists and will only be recovered through a strip search, the

mechanics for effecting the strip search will entail transporting

the suspect to a secure location where the search may be conducted

in compliance with Section III of the Attorney General Guidelines.

This   procedure   will   necessarily    require     additional   time   to

complete   and   the   suspect   will   be   under   police   observation

throughout. As a result, it would appear that, barring exceptional

circumstances, the arrestee will have scant opportunity to destroy

or discard evidence undetected by police.




                                   25
                                                                  A-0489-14T1
      We also find it significant to our assessment that the

officers failed to comply with the Attorney General's Guidelines

for strip searches.       As the chief law enforcement officer of this

State, the Attorney General is authorized to provide for "uniform

and   efficient       enforcement     of     the   criminal        law    and    the

administration of criminal justice throughout the State," N.J.S.A.

52:17B-98,     and     explicitly     authorized       to    issue       guidelines

applicable to the strip search conducted here.                N.J.S.A. 2A:161A-

8b.   The Attorney General Guidelines govern the performance of

strip and body cavity searches for both the non-indictable offenses

covered by N.J.S.A. 2A:161A-1 and for crimes.                The Guidelines are

"binding    and    enforceable   on   local      law   enforcement       agencies."

O'Shea v. Twp. of W. Milford, 410 N.J. Super. 371, 383 (App. Div.

2009) (citing In re Carroll, 339 N.J. Super. 429, 442-43 (App.

Div.), certif. denied, 170 N.J. 85 (2001)).

      The    Attorney     General     Guidelines       do    not     dictate     the

disposition of the issue at hand but they merit our consideration

in determining whether the police conduct here was objectively

reasonable.       See State v. Dangerfield, 171 N.J. 446, 457-58 (2002)

(criticizing       officers'   failure      to   follow     established      police

procedure for determining whether defendant was lawfully on the

premises and concluding police lacked probable cause to arrest for

defiant trespass).


                                       26
                                                                           A-0489-14T1
      The Guidelines establish more exacting requirements for a

strip search than those established by N.J.S.A. 2A:161-1A.             When,

as here, the person is detained or arrested without custodial

confinement,10    and   there   are   no    exigent    circumstances,11   the

requirements for a strip search are:

            (1)   Search warrant or consent, and

            (2)   Authorized by officer in charge of the
                  station house.

            [Guidelines, supra, Section II(A)(1)(a).]

      Therefore, while N.J.S.A. 2A:161A-1(b) would permit a strip

search upon a finding of probable cause and a recognized exception

to   the   warrant   requirement,     the   Attorney    General   Guidelines




10
   Custodial confinement pertains to N.J.S.A. 2A:161-1A(c). The
State does not contend that this subsection applies here and it
is evident that subsection (c) does not apply. See Hayes, supra,
327 N.J. Super. at 383.
11
   When there are exigent circumstances, the Guidelines permit
the strip search of an arrestee if the following exist:

            (1)   Probable cause to believe that the person
                  is concealing a weapon, contraband or
                  evidence of crime, and

            (2)   Exigent circumstances prevent obtaining
                  a search warrant or approval of officer
                  in charge.

            [Guidelines, supra, Section II(A)(1)(b).]

The State does not contend that the failure to obtain a warrant
for the strip search was excused by exigent circumstances.


                                      27
                                                                    A-0489-14T1
completely eliminate subsection (b) as a basis for permitting a

strip search in the absence of exigent circumstances.               Stated

simply, the officers here had to obtain a warrant for the strip

search in order to comply with the Attorney General's Guidelines.

     We also note that the justification for plain feel as an

exception to the warrant requirement is based in part on "the

realization   that   resort   to   a    neutral   magistrate   under   such

circumstances would often be impracticable and would do little to

promote the objectives of the Fourth Amendment." Dickerson, supra,

508 U.S. at 375, 113 S. Ct. at 2137, 124 L. Ed. 2d at 345-46.            We

find that justification absent here.              There were no exigent

circumstances.   There was sufficient time to obtain a K-9 reaction

to the vehicle defendant was driving.        The defendant was detained

at the arrest scene for ten to fifteen minutes and then had to be

transported to the police station before any strip search could

be conducted. Although the record is unclear as to when the search

warrant for the vehicle was obtained, the officers did obtain a

search warrant for the automobile.          Therefore, the facts do not

suggest it was impracticable to resort to a neutral magistrate.

And, comparing the levels of intrusion occasioned by an automobile

search and a strip search, reason fails to reconcile how the

objectives of the Fourth Amendment are served by permitting a




                                       28
                                                                  A-0489-14T1
warrantless strip search when a warrant to search an automobile

was obtainable and obtained.

     In sum, the record fails to establish that the plain feel

exception to the warrant requirement justifies the warrantless

strip search here.   Further, our assessment of the totality of the

circumstances leads us to conclude the search was not objectively

reasonable.   Therefore, the drugs seized from defendant's person

must be suppressed and the convictions based upon that seizure,

counts two, three, four, five and seven, are reversed.

                                 IV.

     As a result, defendant's remaining convictions arise from the

seizure of a handgun and hollow nose bullets from the automobile,

counts one, six and eight.     Our review of the record leads us to

conclude these convictions may not be left undisturbed.

                                  A.

     The handgun and bullets were seized from the automobile

following a search authorized by a search warrant.        Defendant

argues this evidence must be suppressed as fruit of the poisonous

tree.   See Wong Sun v. United States, 371 U.S. 471, 487-88, 83 S.

Ct. 407, 417 9 L. Ed. 2d 441, 455 (1963).       The State counters

defendant's argument by submitting the seizure from the automobile

was made pursuant to a valid search warrant and should not be

suppressed.


                                  29
                                                           A-0489-14T1
      "The     exclusionary       rule   generally      bars       the    State     from

introducing into evidence the 'fruits' of an unconstitutional

search or seizure."         State v. Shaw, 213 N.J. 398, 412-13 (2012)

(citing Wong Sun, supra, 371 U.S. at 485, 83 S. Ct. at 416, 9 L.

Ed. 2d at 454).       In determining whether the evidence seized from

the automobile must be suppressed, the issue is whether that

seizure "was a product of the 'exploitation of [the primary]

illegality'"     —    the   unlawful       strip     search    —    "or    of     'means

sufficiently      distinguishable        to     be    purged       of    the    primary

taint' . . . ."       Id. at 413 (alteration in original) (quoting Wong

Sun, supra, 371 U.S. at 488, 83 S. Ct. at 417, 9 L. Ed. 2d at

455).

      We recognize that a search warrant is presumed to be valid

and that our "role is not to determine anew whether there was

probable cause for issuance of the warrant, but rather, whether

there is evidence to support the finding made by the warrant-

issuing judge."       State v. Chippero, 201 N.J. 14, 20-21 (2009).

      The record here does not permit us to perform that function.

The affidavit in support of the search warrant is not included in

the   record    and   it    is   unclear      when   the   warrant        was   sought,

specifically – whether it was before or after the strip search.

The   minimal    evidence        regarding     the   K-9   sniff         procedure      is

unilluminating:


                                         30
                                                                                A-0489-14T1
Q [DEFENSE COUNSEL]: Now, Officer, at some
point K-9 was called to the scene; is that
correct?

A [LABOY]: That's correct.

Q: Were you present at the scene when K-9 was
called? Who – . . .

A: Yeah, I called them.      I was at the scene
when I called them.

Q: Okay.   And was – did K-9 arrive at the
scene when you were there? . . .

A: From what I can – from what I can remember,
no. [H]e was already taken to the station.
Sergeant Landi arrived on scene. I explained
to Sergeant Landi the situation.      He gave
consent to strip search [defendant]. I took
[defendant] back to the station.      Sergeant
Landi briefed the K-9 officers on what we were
doing.

Q. So in short, [defendant] was not at the
scene when the K-9 came in?

A. That's correct. . . .

Q. And because of that, you procured a search
warrant; correct?

A. That is correct.

Q. And no drugs were found from the -- from
the car, though; right?

A. Not that I recall; no.

Q. Okay. But it was a positive hit for drugs
that the K-9 g[ot]; right?

A. That is correct.




                      31
                                                  A-0489-14T1
     On this record, we cannot discern to what degree the affidavit

relied upon the illegal strip search.

     We therefore remand this issue to the trial court to determine

whether the seizure from the automobile "was a product of the

'exploitation of [the primary] illegality'" — the unlawful strip

search — "or of 'means sufficiently distinguishable to be purged

of the primary taint.'"       Shaw, supra, 213 N.J. at 413 (quoting

Wong Sun, supra, 371 U.S. at 488, 83 S. Ct. at 417, 9 L. Ed. 2d

at 455).

                                   B.

     The trial was suffused with evidence that related only to the

possession of drugs we have now suppressed. That evidence included

the prejudicial use of a hypothetical to the State's expert in

"general narcotics trafficking, packaging, values, distribution

and law enforcement interdiction of narcotics," opinion testimony

that is now prohibited pursuant to State v. Cain, 224 N.J. 410,

429 (2016).     The net effect is that a trial that may have been

properly conducted to determine defendant's guilt on the weapons

offenses, depending on the validity of the search warrant, was

weighted down to a substantial degree by evidence that had the

capacity   to   prejudice   defendant.   Based   upon   the   facts   and

circumstances of this case, we conclude that defendant is entitled




                                   32
                                                                A-0489-14T1
to a new trial on counts one, six and eight and therefore reverse

his convictions on those counts.

                               V.

     Finally, we address the argument raised in defendant's pro

se supplemental brief that he was denied a fair trial because his

feet were shackled and chained to the floor by his ankles on the

second day of trial.   The court, defense counsel and defendant

engaged in the following colloquy:

          [DEFENSE COUNSEL]: -- see that he is chained.
          His foot is chained. I'm -- I want to make
          sure to put that on the record. We didn't do
          that last time.

          [DEFENDANT]: You have murderers in here that
          don't even be fucking chained.

          [SHERIFF'S OFFICER]: Judge, we have that on
          once the jury is picked. We always do that.
          Every single trial, we've done that, sir.

          [THE COURT]: The -- you're talking about
          security.    I do not interfere on what's
          actually necessary with the Sheriff's rules
          about security. That's not something that I
          can do with ease.
               So the issue is that in -- so that the
          record is reasonably clear, the practice is
          with an incarcerated Defendant, the Sheriff
          has a shackle on the ankle to, I guess, hook
          in the floor that is not visible to the jury.

          . . .

          [DEFENSE COUNSEL]: Judge, I guess that's one
          of my objections that, you know, he's
          obviously tethered. The jury, they're going
          to be able to see that he has a chain.


                               33
                                                          A-0489-14T1
             [THE COURT]: I've tried any number of cases.
             They're not able to see it. What we do is,
             so that we don't have a problem, is when the
             -- as the jury's walking in, I tell them
             everybody remain seated, and you lawyers don't
             get up like you usually do for the jury. . . .
             And then when the jury leaves, I always say,
             everyone remain seated while the jury leaves
             the room. Don't you lawyers get up because
             that way, [defendant] doesn't have to get up
             or look as if he's being disrespectful.

       A trial court "may not require a defendant to appear before

the jury in restraints absent compelling reasons."                   State v.

Artwell, 177 N.J. 526, 534 (2003).           Despite this "sharply limited"

discretion, State v. Damon, 286 N.J. Super. 492, 499 (App. Div.

1996) (quoting State v. Roberts, 86 N.J. Super. 159, 164 (App.

Div.    1965)),    a    court   may   exercise    its   discretion   to   order

restraints "when a defendant exhibits violent conduct at the time

of trial or threatens escape" or under "other circumstances," such

as when "defendant's character, reputation, or criminal record may

indicate a need for physical restraints."                State v. Mance, 300
N.J. Super. 37, 50-51 (App. Div. 1997).

       The record fails to show any independent finding by the trial

judge    that     defendant's    conduct     in   the   courtroom    or   other

circumstances suggested a need for physical restraints.               The fact

that    it   is   the    sheriff's    practice    to    shackle   incarcerated

defendants during trial is wholly insufficient as a substitute for

such a finding.         In light of our decision, reversing defendant's


                                        34
                                                                      A-0489-14T1
convictions,   we   need   not   determine   whether   defendant   was

prejudiced by this error.

    Reversed and remanded for additional proceedings as set forth

in this opinion.    We do not retain jurisdiction.




                                  35
                                                             A-0489-14T1